On order of the Court, the application for leave to appeal the February 27, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. Due to the unique circumstances of this case, we DIRECT that court to treat the defendant's delayed application for leave to appeal as having been filed within the deadline set forth in MCR 7.205(G) and to decide whether to grant, deny, or order other relief, in accordance with MCR 7.205(E)(2). The motion to remand is DENIED, without prejudice to the defendant's assertion of the motion in the Court of Appeals.
We do not retain jurisdiction.